Plaintiff suffered injuries by reason of an automobile accident. The issues were concededly for the jury. The sole exception is predicated upon alleged error in the court's charge to the jury. It is said that there was a failure to leave to the jury the question of whether the headaches and dizziness suffered by one of the plaintiffs were due to ailments existing before the accident or to that occurrence. The portion of the charge complained of is a partial recital of the court's recollection of some of the testimony given at the trial. The jury, however, were instructed that they must be controlled by their recollection of the testimony and that they could award damages only for the pain and suffering due to the happenings of the accident. Assuming that the exception taken and the ground of appeal presented were sufficient to present error, and we do not think they were, still they possess no merit.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 16.
For reversal — None.